        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 1 of 31




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

      OUSMANE BAH,
          Plaintiff
                                                       COMPLAINT and JURY
                                                       DEMAND
                    v.
                                                       Docket No. (To be assigned)

      APPLE INC., and
      SECURITY INDUSTRY
      SPECIALISTS, INC. ,
           Defendants



                                 Preliminary Statement

       This Complaint arises from repeated false felonious accusations against the
Plaintiff by Defendants for thefts across the eastern seaboard that were actually
committed by one or more impostors in Pennsylvania, New Jersey, New York,
Connecticut, and Massachusetts between April 2018 and February 2019. These
accusations included one of theft in Boston, MA in May 2018 and one in Holyoke, MA in
December 2018, which are the gravamen for relief in this Complaint.

       This Complaint alleges that the Defendants’ investigative practices leading to
these false allegations were inadequate and provided no reasonable basis for these
accusations, which were made in reckless disregard for their truth or falsity. The private
Defendant Apple and SIS’ accusations were inherently unreasonable, as they were based
on information which was, on its face, unreliable. The private Defendants’ repeated
accusations claiming that the Plaintiff as a thief across multiple jurisdictions created a
chain reaction, resulting in recurring false accusations as the actual impostor continued
to shoplift.

      Apple and SIS’ reckless and malicious behavior is further evidenced by their
pursuing wrongful criminal charges against the Plaintiff while simultaneously failing to
preserve video evidence of the thefts and the impostor’s true identity — evidence that
would have conclusively exonerated the Plaintiff.




                                                                                        1
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 2 of 31




                                 Statement of the Case

        The Complaint in this matter initially sought damages for the corporate
Defendants’ defamatory acts and malicious prosecution in multiple states, including
Massachusetts, New York, and New Jersey. While the District Court for the Southern
District of New York left the New York claims intact, has dismissed the portion of the
initial Complaint including the Massachusetts related thefts. The Plaintiff files now in US
District Court in Massachusetts to ensure that the Boston- and Holyoke-related claims are
timely filed in the appropriate jurisdiction.

                                          Parties

1.    Plaintiff is a natural person. At the time these allegations commenced in April
      2018, he was a 17-year-old Black male honors high school student at Bronx Latin
      Academy. He currently resides in New York City.

2.    Defendant Apple Inc. (hereinafter “Apple”) is an American multinational
      corporation with its principal place of business in Cupertino, California. Apple
      derives substantial revenue from interstate commerce.

3.    Defendant Security Industry Specialists, Inc. (hereinafter “SIS”) is a nationwide
      corporation with its principal place of business in Culver City, California. SIS
      derives substantial revenue from interstate commerce.

4.    This action arises out of the Defendants’ negligent, reckless, and defamatory
      actions that led to Mr. Bah’s arrest and detainment; continual malicious
      prosecution; deprivation of his civil rights; injuries to his reputation and character;
      and significant emotional distress. The events at issue occurred in multiple states,
      including Massachusetts.

5.    Plaintiff properly brings this suit in federal court on the basis of diversity
      jurisdiction. As to the common law claims, this Court has jurisdiction based upon
      the parties’ diversity of citizenship, pursuant to 28 U.S.C. § 1332, District Courts
      have original jurisdiction over all civil actions in which the amount in controversy
      exceeds $75,000 and are between citizens of different states.

6.    Defendants’ connections in this forum meet the minimum contacts standard,
      carrying out continuous and systematic activity in the jurisdiction, allowing this
      Court to exercise general personal jurisdiction. See International Shoe Co. v. State of
      Wash., 326 U.S. 310, 316 (1945). Defendant Apple has multiple store locations
      within the jurisdiction, including locations where the complained-of offenses
      occurred. Defendant SIS provides security services in Apple’s Massachusetts


                                                                                           2
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 3 of 31




      stores, including, upon information and belief, concerning the stores where
      complained of activity occurred.

7.    Venue is proper in this judicial district under 28 U.S.C. § 1391 because each
      Defendant conducts business in and can be found in this district, and a substantial
      part of the events or omissions giving rise to the claims alleged herein occurred in
      this district.

                                 General Allegations

8.    At all times relevant to this Complaint, Defendant Apple operated retail stores in
      King of Prussia, PA; Boston, MA; Trumbull, CT; Greenwich, CT; Paramus, NJ;
      Freehold, NJ; Cherry Hill, NJ; Millburn, NJ; Short Hills, NJ; Rockaway, NJ; Staten
      Island, NY; and Holyoke, MA.

9.    On March 26, 2018, Plaintiff obtained a learner’s permit for operation of a motor
      vehicle with the supervision of a licensed driver in New York State. The temporary
      form issued by the State of New York consists of a printout with Mr. Bah’s height,
      weight, date of birth, and eye color, but no photograph. The interim learner’s
      permit contains a disclaimer in bold capital letters: “THIS TEMPORARY
      DOCUMENT IS NOT VALID FOR IDENTIFICATION PURPOSES.” See
      learner’s permit, Exhibit 1, attached.

10.   At some point prior to May 2018, the Plaintiff’s temporary learner’s permit went
      missing. By that time Mr. Bah had received his permanent copy, which was
      laminated plastic, not a computer printout, and had his photograph.


                        The Connecticut Theft and Detention

11.   In Greenwich, Connecticut, in April 2018, Apple caused to be detained an
      individual it believed to be the Plaintiff, Ousmane Bah, accusing the individual of
      having stolen merchandise from one of its retail stores.

12.   Apple identified the individual as Bah through examination of a printed
      temporary learner’s permit that was likely a copy of Mr. Bah’s. This permit stated
      the user’s height, sex, weight, and eye color, but had no photograph of Mr. Bah.

13.   Use of nonphotographic identification is an unreliable method of identifying an
      individual, especially when the identification method being used warns against
      using it for identification purposes. Reliance solely on such form of identification
      to accuse an individual of a felony, absent other identifying documentation, would
      be not only negligent, but also reckless.

                                                                                        3
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 4 of 31




14.   The Connecticut thief (hereinafter, the “impostor”) was not Plaintiff Ousmane Bah
      and, other than being Black, did not resemble him and did not meet the physical
      description on the permit. As an example, the impostor was 6’1” tall; the permit
      describes Bah as 5’7,” a difference of half a foot.


15.   Upon information and belief, Apple’s employees and agents, individually and
      jointly, retained some portion of video evidence of the alleged thief stealing Apple
      property in Connecticut. Also upon information and belief, Defendants created a
      record indicating that the depicted thief was named Ousmane Bah and published
      this information both to SIS and Apple stores in the Northeast, including
      Massachusetts, by varying means.


16.   Upon information and belief, both Apple and SIS published this information to
      not only each other but also to third parties.



                           The Paramus, New Jersey Theft

17.   On May 24, 2018, Defendant SIS, acting on behalf of Defendant Apple,
      apprehended a person whom an SIS security officer claimed stole merchandise
      from a store in Paramus, New Jersey. That person, again the impostor, was
      subsequently surrendered to the Paramus police and placed under arrest.

18.   At first, the impostor attempted to resist apprehension but was eventually
      handcuffed by SIS employee Steven Yhap.


19.   Once cuffed, the impostor was brought back to the store, placed in the
      management office, and interrogated by Yhap and “Brian,” the store manager.
      Once back at the store, while still in handcuffs, the impostor was searched for
      weapons and ID.

20.   Upon information and belief, the impostor was carrying the above-referenced
      learner’s permit of Ousmane Bah, which had no photograph, was facially
      unreliable as identification, and described a person who did not resemble the
      impostor.


21.   Even when the impostor misspelled “Ousmane Bah” on a booking statement,
      initially writing his own name as “Ousama Bah” and then scratching it out before

                                                                                        4
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 5 of 31




      writing the correct spelling, the Paramus Police Department took no further steps
      to identify the impostor now in their custody.


22.   Yhap identified the impostor as Ousmane Bah to the Paramus (NJ) Police
      Department with the intent that his identification evidence would be relied upon
      by the officers.

23.   Yhap, as early as the Paramus arrest on May 24, 2018, was on actual or constructive
      notice that the identification of Bah was unreliable. This notice included SIS’s
      records naming a different individual from Montreal as Ousmane Bah; the absence
      of reliable identification; and the inconsistency between the description on the
      learner’s permit of the Plaintiff and the impostor’s own physical characteristics.
      However, Yhap did not highlight these contradictory facts to the Paramus police.


24.   This failure to advise the police of pertinent information is evidence of Yhap and
      SIS’ reckless indifference to the actual identity of the impostor, and to whether or
      not they had misidentified Ousmane Bah as a thief.

25.   Yhap surrendered the impostor to an officer of the Paramus Police Department,
      where he was taken and questioned by Det. Paul Siemen. SIS further represented
      to the Paramus police that the store had retained video evidence of the impostor’s
      theft and would provide it to the Paramus police and/or prosecutors.

26.   Steven Yhap’s identification of the Plaintiff as the Paramus thief, acting as an agent
      for Defendant Apple, was without probable cause

27.   Without probable cause, SIS began linking prior thefts in the region involving the
      impostor to the Plaintiff. Yhap, on behalf of SIS and Apple, advised police in
      Millburn, NJ (the jurisdiction including Short Hills) that a theft, committed by the
      impostor, had occurred on May 5, 2018 at the Short Hills Apple Store. He further
      (falsely) advised police that the theft had been committed by Plaintiff Ousmane
      Bah. Yhap advised police that he would provide the police with video showing
      the theft.

28.   SIS, as Apple’s agent, began circulating “Be on the Lookout” (hereinafter “BOLO”)
      notices with the impostor’s image indicating that “Ousmane Bah,” with the
      impostor’s photo, was a “known shoplifter.” Upon information and belief, these
      circulars were sent electronically not only to Apple store employees, including
      stores in Massachusetts, but also to other parties and police departments.



                                                                                          5
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 6 of 31




                                   The Boston Theft

29.   On May 31, 2018, the impostor pocketed a total of twelve individual Apple Pencils
      (or styluses), each worth $100, from various locations in Apple’s store located on
      Boylston Street in Boston, MA. The thefts occurred over a five- to ten-minute
      period before the impostor exited the store, at which time the thefts were
      discovered by Apple and/or SIS, likely through technological means (see below).

30.   After the thief exited the store and Apple and SIS were on notice of the theft, Apple
      employee “Sheldon,” last name unknown, called the Boston Police Department
      and informed them that a theft had occurred and was recorded on store video.

31.   Despite the very brief time between the thefts’ discovery and Apple’s telephone
      call, SIS loss prevention analyst John Beswick told the police that Apple (and/or
      SIS) had positively identified the person who had committed the thefts in Boston
      as the same person who had committed thefts in Connecticut, and named the
      person positively as Ousmane Bah.

32.   Upon information and belief, Beswick relied upon the video or photographic
      documentation Apple and/or SIS had in its records concerning the Connecticut
      theft, as well as Apple and/or SIS’ false identification of the thief as Ousmane Bah,
      and also relied upon information from SIS from the New Jersey theft falsely
      naming the thief as Ousmane Bah.

33.   The thief in Boston was the same impostor who committed the Connecticut and
      New Jersey thefts.

34.   However, as stated previously, the impostor was not named Ousmane Bah and
      was not the Plaintiff. Mr. Bah was not in Massachusetts when the thefts occurred
      and had never visited the state.

35.   At the time the Boston thefts occurred, as noted above, both Apple and SIS knew
      or were constructively aware that its identification of the thief as Bah was based
      upon unreliable evidence.

36.   When John Beswick named the Boston thief as Ousmane Bah, he did not advise
      Boston police officers of the material fact that Apple and SIS’ (mis)identification of
      Bah was conflicted or unreliable.

37.   Subsequently, on May 31, 2018, John Beswick, on behalf of SIS and as an agent for
      Apple, filed a police incident report identifying the Boston thief as Plaintiff
      Ousmane Bah.


                                                                                          6
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 7 of 31




38.   The police incident report filed by John Beswick falsely accused Ousmane Bah of
      committing a theft of Apple property.

39.   The false identification of Ousmane Bah as the thief in the Apple store came, in
      part, from a Be On the Lookout “(“BOLO”) bulletin sent by SIS and/or Apple to
      the Boston store, directly and proximately resulting in the recklessly false
      identification of the Connecticut thief and Paramus, NJ thief by SIS personnel.

40.   John Beswick filed the police incident reports accusing Ousmane Bah of the Boston
      thefts with the intent or expectation of inducing law enforcement to charge Mr.
      Bah and to cause Mr. Bah to be taken into custody and made subject to prosecution.

41.   At the time of the police reports, John Beswick indicated that Apple intended to
      press charges for the theft against “Ousmane Bah.” As with Paramus, NJ, both
      Apple and SIS advised the Boston Police that they had positively identified the
      thief from security camera evidence and committed to provide such evidence to
      the Boston Police.

42.   However, this video (as with all of the prior videos) showed an image of the
      impostor, who did not resemble Ousmane Bah.

43.   Had the Defendants presented the video, as promised, it would have immediately
      exonerated Ousmane Bah of the Boston charges, and indeed of all other claims that
      he had stolen from Apple stores.

44.   The accusations in the police report provided by Beswick on behalf of SIS and
      Apple were without probable cause, as the Defendants had actual or constructive
      knowledge that its identification of Bah as the thief was unreliable at the time that
      Beswick signed it, and therefore did not possess trustworthy information
      sufficient to warrant a prudent person believing that the Plaintiff had committed
      or was committing an offense.

45.   Apple and SIS’ accusation of Ousmane Bah as having stolen merchandise from
      their Boston, MA store was without probable cause, either knowingly false or
      made in reckless disregard for the truth or falsity of the allegation, as both
      Defendants had objective reasons to doubt the accuracy of the allegation, and was
      therefore not subject to any qualified privilege.




                                                                                         7
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 8 of 31




                             Face Recognition and Apple

46.   Face (or “facial”) recognition describes a computer algorithm that compares facial
      images to determine whether they are the same person.

47.   Apple is an innovator in facial recognition technology (“FRT”). Its most advanced
      cellphones use facial recognition as a means of unlocking its smart phones, so a
      user need only show his or her face to its screen to unlock the device. Apple calls
      this feature “Face ID.”

48.   There is an enormous potential commercial market for the use of FRT in law
      enforcement and retail security. Law enforcement and retailers hope to use
      security cameras to record crimes and use FRT to quickly identify the offender
      based solely upon imaging, using central databases or other collections of images
      to connect an offender’s photograph to a name with immediacy, so as to allow
      criminal identification and apprehension in near real-time.

49.   This effort to fight what is known in the industry as “organized retail crime”
      (“ORC”) is aggressively dealt with in retail stores. Upon information and belief,
      the impostor’s picture and information were circulated among retail personnel via
      several alert-type systems like Crimedex and MetrORCA (both online mappable
      databases of retail crimes).

50.   Several of Apple’s technology competitors have aggressively developed FRT as a
      product for sale to law enforcement as loss prevention methods or to identify
      unlawful actors via security cameras at businesses or on streets.

51.   However, FRT is not presently advanced enough to provide consistently reliable
      positive identifications, much less accurately identify Black individuals like the
      Plaintiff (as FRT has significant difficulty comparing darker skin tones).

52.   The NYPD also employs FRT to identify criminals. The department conducting
      such analyses is called the Facial Identification Section (“FIS”), a division of the
      Real Time Crime Center.

53.   In part because FRT is presently unreliable, the NYPD’s FIS Department has strict
      protocols regarding its use, including that if a search turns up multiple identities
      for the same facial image, electronic identification should not be re-run because
      the FIS information would not provide probable cause for arrest.

54.   As FRT is not sufficiently developed to provide positive identification, any current
      identification relying on this technology would lack probable cause, as it would


                                                                                        8
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 9 of 31




      not be sufficient to warrant a prudent person to believe that the person identified
      through FRT was the one who had committed or was committing an offense.

55.   In addition to its leadership in FRT, Apple has used technological means to protect
      its products from store theft and shoplifting. Apple displays its products in stores
      without locks or tethers as a marketing strategy (because tethering products deters
      customers from playing or handling with devices and suppresses interest). Since
      this lack of tethering increases the risk of theft, Apple has created geolocation
      sensors and software linked to its systems (known as “iBeacon”) to detect when a
      product has left its store without authorization.

56.   Given Apple’s use of technology to attempt to deter or prevent store theft; its
      status as a leader in FRT; and substantial business and law enforcement interest in
      the use of facial recognition for crime deterrence as well as loss prevention, it
      seems unlikely that Apple would not adapt its facial recognition product for
      commercial use (perhaps under a different name than “Face ID”) in its stores.

57.   As noted above, at the time of the Boston theft, Apple and SIS possessed images
      of the Connecticut offender from security video and used the images in some
      fashion to identify Mr. Bah as the thief to Boston Police.

58.   As also noted, the identification of Mr. Bah by telephone after the Boston theft,
      based upon imaging and live evidence gathered in New Jersey and Connecticut,
      occurred less than 10 minutes after the theft, and an even shorter interval after the
      thief exited the store.

59.   Somehow, during that brief interval, Apple staff and SIS personnel identified that
      merchandise had been stolen from their store; traced the missing merchandise to
      an individual depicted on store video and watched the theft’s occurrence; and then
      connected that individual with a theft a month earlier at a Connecticut Apple store
      — all while continuing to serve and observe numerous customers in its ordinarily
      busy Boylston Street store.

60.   The speed with which Apple and SIS personnel related the image of the
      (wrongfully identified) Boston thief to the (wrongfully identified) Connecticut
      thief, virtually in real time, strongly suggests that Apple, SIS, or both used FRT as
      an aid in its “positive” identification of the thief as Ousmane Bah.

61.   As discussed below, the New York Police Department represented to Bah or Bah’s
      representatives that Apple or SIS used some form of FRT to identify Bah as the
      thief in New York.



                                                                                         9
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 10 of 31




62.   Based upon these inferences, Plaintiff, upon information and belief, represents that
      either Apple and/or SIS utilized FRT as a substantial part of its identification of
      the Boston thief as Ousmane Bah, based upon its association of Bah’s name with
      the image of the Connecticut thief, who was the same individual as the impostor
      in Boston.

63.   Apple and/or SIS knew or should have known that FRT was an unreliable basis
      for identifying a thief from security video, and their use of the technology, if
      occurring, to identify a thief as Bah from a security video was too unreliable to
      reasonably claim that Bah had committed a crime, especially as it was also derived
      from an inaccurate and unreliable association of Bah’s name to the video from a
      temporary learner’s permit without a picture.



                    Apple’s Failure to Produce Exculpatory Video
                         in Boston and Other Jurisdictions


64.   In June 2018, Plaintiff Ousmane Bah appeared in Boston Municipal Court and was
      represented by counsel. Mr. Bah’s attorney requested the video evidence from the
      Boston thefts (committed by the impostor, whom Apple and SIS had named
      “Ousmane Bah”) to demonstrate that Bah did not commit them. This request was
      relayed by the Suffolk County (MA) prosecutor to Apple.

65.   Shortly thereafter, Apple advised the prosecutor that the video evidence of the
      impostor, which would have completely exculpated Ousmane Bah, had been
      routlinely deleted.

66.   Months after these requests, in connection with Plaintiff’s charges, an Apple
      employee forwarded to the prosecutor a video of another individual, a second
      thief named Boubakar Toure, who allegedly committed shoplifting in Boston in
      conspiracy with the impostor, in response to a subpoena. Boubakar Toure was not
      the impostor, did not resemble the impostor, and did not resemble the Plaintiff.
      See Email and still image from video, Exhibit 2.

67.   Both Apple and SIS knew that this second thief was not the Plaintiff and that his
      name was Boubakar Toure, as he had been apprehended in a prior theft in
      Greenwich, CT.

68.   However, neither SIS nor Apple explained that the video that they had produced
      in response to the Plaintiff’s Boston subpoena and the Boston District Attorney’s
      request was of a separate thief.


                                                                                       10
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 11 of 31




69.   Defendants offered no explanation as to why a video taken of a second thief at the
      Boston store from the date of the complained of incident had been preserved while
      the video of the impostor had been allegedly erased or destroyed.

70.   Apple and/or SIS failed to provide to police, prosecution or the Plaintiff the video
      evidence of the impostor’s theft and reported that the video of the thefts was
      “routinely” erased, despite their continued interest in erroneously prosecuting
      Bah as a thief.

71.   At or around this time, police departments in Paramus, Rockaway, Millburn, and
      Cherry Hill, NJ, were also repeatedly requesting video evidence for the alleged
      thefts promised by Apple and SIS.

72.   Like the destroyed Boston video, each of these New Jersey videos would have
       provided exculpatory evidence showing that Ousmane Bah did not commit the
       alleged thefts, which Apple either intentionally or recklessly allowed to be
       destroyed or erased.

73.   However, as with the Boston video, Defendants Apple and/or SIS, whether
      intentionally or carelessly, also “deleted” the Rockaway theft video, and
      represented that they were deleted as part of routine policy by Apple stores.

74.   As recited in the procedural statement, litigation concerning these allegations has
      already commenced in New York. In response to a discovery order in the Southern
      District of New York, both Apple and SIS affirmatively represented to the
      Southern District of New York that they have no written policy regarding the
      retention of store surveillance video, which was confirmed by defense counsel.

75.   The production of evidence absolving Ousmane Bah as a thief would have been an
      admission that Apple and SIS’ claims that Bah had committed thefts in New Jersey
      were false, exposing them to potential civil and criminal liability for filing false
      complaints.

76.   Such deletion – amounting to spoliation of exculpatory evidence of a criminal
       charge – is further evidence of the Defendants’ reckless disregard for the truth or
       falsity of the charges made against the Plaintiff. Moreover, the Defendants’
       selective deletion of the Boston and New Jersey videos – while preserving
       simultaneously recorded video of another thief during the subject theft – is
       additional evidence that Defendants’ pursuit of the Plaintiff was either reckless or
       malicious.

77.   Worse, despite Apple’s allegations at the time that the subject video had been
      deleted or destroyed, during discovery Defendants produced store video from the

                                                                                        11
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 12 of 31




      Boston thefts which depicted the impostor whom they had claimed was the
      perpetrator of the Boston thefts committing the complained of thefts.


78.   Apple’s false allegations to prosecutors and the Plaintiff’s attorney that the videos
      had been deleted is evidence of their reckless disregard of the truth in pursuit of
      prosecution of the Plaintiff.


                        Additional False Charges in New Jersey

79.   On September 18, 2018, the impostor again committed theft at an Apple store, this
      time in Cherry Hill, NJ. The theft was reported to the Cherry Hill Police
      Department by Rakia Morgan, an SIS employee.

80.   At that time, Morgan, on behalf of SIS and Apple, and in reliance upon the reckless
      misidentification of the impostor as Ousmane Bah by SIS in Paramus NJ, falsely
      advised the Cherry Hill Police Department that the individual who committed the
      Cherry Hill theft was the Plaintiff, Ousmane Bah. Morgan further indicated that
      she would return to the Cherry Hill Police Department to “sign charges against
      Bah” and, once again, would provide the police with security video of the thefts.

81.   On September 18, 2018, the impostor committed multiple thefts of merchandise
      from an Apple store in Freehold, New Jersey. The thief or thieves escaped and
      were not detained.

82.   Using the ungrounded identification that Apple and SIS derived from the
      Connecticut detention, the Paramus arrest, and/or the Boston theft and using
      imaging information from one or more of those events, all of which were in Apple
      and SIS’ possession or control at the time, Defendants SIS and Apple again falsely
      and erroneously identified the impostor as Ousmane Bah, describing him as a
      “known thief” who committed multiple thefts throughout the Northeast.

83.   At this time, both Defendants were actually or constructively aware that SIS and
      Apple used a learner’s permit without a photograph (whose description was at
      significant variance with that of the thief) to arrive at what it purported was a
      positive identification.

84.   On or about September 20, 2018, Steven Yhap, an SIS employee, acting on SIS and
      Apple’s behalf, filed a police complaint falsely accusing Ousmane Bah of
      committing a theft in Freehold, NJ. Once again, Yhap promised to provide the
      police with security video showing the theft in progress. Once again, the video
      evidence was not produced to police.

                                                                                        12
          Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 13 of 31




85.      The Freehold theft was committed by the impostor, whom Yhap once again falsely
         identified as the Plaintiff, Ousmane Bah.

86.      Yhap filed the criminal complaint for the Freehold thefts with the intent or
         expectation of inducing law enforcement to charge Mr. Bah and to cause Mr. Bah
         to be taken into custody and made subject to prosecution.
87.      The police report filed by Yhap on behalf of SIS and Apple was without probable
         cause, as the Defendants had actual or constructive knowledge that its
         identification of Bah as the thief was unreliable at the time that Yhap signed it, and
         therefore their accusation lacked reasonably trustworthy information sufficient to
         warrant a reasonably prudent person to believe that the plaintiff had committed
         or was committing an offense.

88.      The Freehold and Cherry Hill charges were a direct and proximate result of the
         reckless identification and false accusations stemming from the Paramus thefts,
         and the criminal charges filed against Plaintiff in that jurisdiction were without
         probable cause.

89.      Apple and SIS’ claim to Freehold law enforcement that Mr. Bah had committed
         the alleged theft was made with reckless disregard of its truth or falsity, and was
         therefore not subject to privilege.

                            The Impostor Exposed in Manhattan

      90. During the ensuing months, the impostor attempted to pass himself off twice in
          New York during traffic offenses as the Plaintiff. In both cases, the arresting
          officer saw through the ruse and charged him for impersonation. The arrests
          were recorded in the New York Police Department booking system.

      91. The arresting officer was able to identify the impostor as Mamadou Barrie, a
          friend of the Plaintiff, who apparently stole the learner’s permit from the
          Plaintiff. These arrests specifically noting that Barrie had pretended to be
          Ousmane Bah.

                           An Additional Theft Charge in Trumbull, CT

92.      On October 28, 2018, Apple employee Joe Carpenter called the Trumbull, CT police
         department and alleged that “Ousmane Bah” had stolen from Apple’s store in
         Trumbull. Carpenter, relaying information from SIS’ Global Security Operations
         Center, an information clearinghouse maintained by SIS.



                                                                                            13
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 14 of 31




93.    Relying upon SIS’ GSOC records which held false identification of the thief as
       Ousmane Bah in Paramus, Carpenter claimed that Bah had been arrested in New
       Jersey and identified as a thief committing shoplifting in numerous stores in
       Connecticut, which had previously been attributed to an unknown thief.

94.    Carpenter’s allegation was reckless, false, and misleading, and based upon SIS’
       erroneous and reckless identification of Ousmane Bah as the thief in Paramus, NJ.

95.    Carpenter’s allegation was defamatory and intended to induce prosecution of Bah
       in Trumbull, CT.

96.    Subsequently, Ousmane Bah was charged without probable cause with the
       Trumbull thefts, based solely upon the information provided to the Trumbull
       police by SIS as to the identity of the thief.


                                   The Rockaway, NJ Theft

97.    On October 18, 2018, the impostor committed shoplifting at an Apple store in
       Rockaway, NJ, detected again by review of store video by SIS employee John
       Woodruff, a so-called “loss prevention specialist” who provided security at the
       Rockaway store.

98.    Apple, or SIS operatives on Apple’s behalf, reported the theft, as well as the prior
       Boston and New Jersey thefts, to SIS’ “Global Security Operations Center”
       (“GSOC”), SIS’ central database maintained at SIS’ headquarters in California.

99.    SIS, on behalf of Apple, maintained a database of information tying the Plaintiff,
       Ousmane Bah, to thefts in multiple states through this central hub, with the
       expectation that it would influence events in other jurisdictions contiguous to
       where thefts occurred, including information concerning the New Jersey thefts.

100.   Woodruff, on behalf of Apple, in reliance on the recklessly false identification of
       Ousmane Bah as the impostor from the Paramus, NJ arrest, as well as the other
       false charges filed by Defendants in other locations, advised the Rockaway (NJ)
       Police Department that Bah was the thief and induced the officers to file charges
       of felony theft against the Plaintiff.

101.   As with the Paramus, Millburn, and Cherry Hill thefts, Defendants Apple and/or
       SIS represented to the respective police departments that they possessed store


                                                                                        14
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 15 of 31




       video of the thefts and would provide copies of the video to the respective
       departments.

102.   However, once again, Defendants Apple and/or SIS, whether intentionally or
       carelessly, deleted the Rockaway theft video, while falsely alleging to the police
       that the videos had been deleted as part of Apple or SIS’ fictional “policy or
       routine” deletion of security video from stores.

103.    Such deletion, while Defendants simultaneously preserving other video evidence
       for even longer periods, is further evidence of the Defendants’ reckless disregard
       for the truth or falsity of the charges made against the Plaintiff.


                           SIS’ Direct Involvement in the NYPD’s
                                 Investigation of NY Thefts

104.   On October 22, 2018, the impostor committed another theft at an Apple store, this
       time in Staten Island, NY. While the store captured security imaging of the thief,
       the identity of the thief was purportedly unknown to the Staten Island store or its
       personnel.

105.   On October 24, 2018, the impostor struck again, stealing additional merchandise
       from the Staten Island store.

106.   Subsequently, on November 8, 2018, Det. John Reinhold of the NYPD submitted a
       request for information to identify the New York thief by publishing a flyer
       describing the theft and including a captured image from the security video
       showing the thief that was published via a reporting service used by the NYPD
       called “MetrORCA.”

107.   In November 2018, Det. Reinhold submitted a request to the NYPD’s Facial
       Identification Section (FIS), which identified the photograph as potentially
       depicting two people, one of whom was purportedly Ousmane Bah – and the other
       was the actual thief, Mamadou Barrie. However, New York’s FIS policy explicitly
       states that such automated identification is not sufficiently reliable to provide
       probable cause for arrest.

108.   On November 15, 2018, Woodruff, using the address provided in the MetrORCA
       bulletin, emailed Det. Reinhold and advised him that Apple and SIS had identified
       the Staten Island thief as Ousmane Bah, further falsely representing that Bah “had
       been hitting Apple stores for quite a few months now and doesn’t seem to be

                                                                                       15
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 16 of 31




       stopping,” naming the Plaintiff as the impostor who had committed robberies of
       Apple stores in multiple states throughout the Northeast. Email, Woodruff to
       Reinhold, Exhibit 3.

109.   Woodruff’s allegations were false and misleading, and based upon reckless
       misidentification of the impostor as Ousmane Bah.

110.   Woodruff, on behalf of SIS and Apple, provided information concerning the New
       Jersey and other thefts and naming of the Plaintiff with the expectation that it
       would have consequences for Ousmane Bah in New York.

111.   In reliance upon Apple and SIS’ representation, Det. Reinhold made a finding of
       “probable cause” and authorized Ousmane Bah’s arrest.

112.   Apple and SIS’ accusations that Ousmane Bah committed the New York thefts
       were knowingly false and/or made with reckless disregard for the truth or falsity
       of their allegations, and were therefore not subject to any qualified privilege.


                                 The New York Arrest

113.   On November 29, 2018, at approximately 4 AM, in reliance upon the false
       identification provided by Apple, SIS and, through SIS, the Paramus Police
       Department, and using the warrant issued without probable cause by Detective
       Reinhold, an unidentified officer or officers of the NYPD acted upon Apple’s
       criminal complaints and came to Mr. Bah’s family home to arrest him for the New
       York thefts.

114.   The warrant issued for Bah’s arrest contained the photo of the impostor (now
       known to be Mamadou Barrie). As stated above, Barrie in no way physically
       resembles the Plaintiff, other than being Black.

115.   At the time of the arrest, NYPD officers acknowledged the inconsistency between
       the warrant’s photograph and the Plaintiff, but nevertheless handcuffed him at his
       home in front of his mother, father, and brother, took him into custody, and
       brought him to the Staten Island precinct.

116.   At the time of the arrest, Mr. Bah was still being wrongfully prosecuted in Boston
       Municipal Court for the Boston thefts.

117.   Further, based upon Apple’s false representation concerning destruction of the
       Boston security video to his counsel, believed that the one piece of evidence

                                                                                      16
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 17 of 31




       definitively absolving him of these thefts had been destroyed by Apple. This
       misrepresentation further increased Mr. Bah’s fear and stress.

118.   Moreover, at the time of the arrest, Mr. Bah was aware that he had been allowed
       to leave Massachusetts on his own recognizance, but that occurrence of any other
       crime might lead to violation of the terms of his release and incarceration either in
       New York or Massachusetts while awaiting trial.

119.   In addition, at the time of the arrest, Mr. Bah was aware that the felony charges
       issued against him in Massachusetts and New York could lead to his removal from
       the United States, the only home he has ever known, by being handed over to
       Immigration and Customs Enforcement and USCIS.


120.   After being taken to a New York City precinct, Det. Reinhold advised Mr. Bah that
       Apple’s imaging of the New York thief did not match his appearance and released
       him, subsequently dropping the charges.

121.   Mr. Bah was further advised by Det. Reinhold that it was likely Mr. Bah was
       incorrectly identified based upon a facial recognition system utilized by Apple or
       SIS.

122.   The NYPD arrest and detainment were without probable cause and induced by
       the misidentification of Bah as a thief by Steven Yhap (in Paramus, NJ), John
       Woodruff (through his direct communication with the NYPD concerning the
       Staten Island thefts), SIS, and Apple, the destruction of exculpatory evidence in
       New Jersey by Apple and SIS, and false representations of destruction of
       exculpatory evidence in Massachusetts.

123.   Upon information and belief, subsequent to Bah’s arrest and release in New York,
       it is likely that SIS and/or Apple knew that the Plaintiff had been arrested; that he
       was neither the Staten Island thief nor the impostor at other Apple stores; and that
       the NYPD had released the Plaintiff after comparing the video imaging from the
       Staten Island theft to the Plaintiff being held against his will in the police station.

124.   Although SIS and/or Apple by this time likely had actual notice that the person
       whom they had accused of theft was not the actual thief, SIS and Apple continued
       to prosecute Ousmane Bah for the Paramus, NJ theft; the Greenwich, CT theft; the
       Boston, MA theft; the Rockaway, NJ theft; and the Cherry Hill, NJ theft, and left
       “BOLO” advisories linking the impostor’s picture to Mr. Bah’s name pending
       without retraction.



                                                                                           17
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 18 of 31




125.   SIS and Apple’s continued active seeking of these charges with knowledge of the
       misidentification, as well as their collective failure to withdraw BOLOs to their
       employees or Apple employees, or police departments, not only represented
       malicious prosecution of the Plaintiff, but also evidence of their reckless disregard
       for the accuracy of these accusations.


                The Holyoke Theft and Arrest: The Impostor Exposed
126.   On December 1, 2018, a mere two days after the NY arrests conclusively
       demonstrated that Bah was not the impostor committing numerous thefts at Apple
       stores, SIS employees apprehended the impostor attempting to steal merchandise
       in Holyoke, MA from Apple’s store.

127.   At this point, when SIS likely had actual notice that the impostor was not the
       Plaintiff, the SIS agents continued to recklessly misidentify the impostor as
       Ousmane Bah, this time to Holyoke police, again defaming the Plaintiff.

128.   This false identification occurred, in part, not only through SIS’ recklessness in
       initially misidentifying the impostor, but through its reckless failure to correct the
       misidentification .


129.   Upon information and belief, despite its notice that Bah was not the thief who
       committed multiple shoplifting crimes at Apple stores, SIS failed to update its
       Global Security Operations Center (“GSOC”), was maintained to provide
       centralized and immediate information to SIS loss prevention specialists and law
       enforcement., with this information, which directly led to the thief being
       misidentified by SIS personnel to Holyoke police.

130.   This failure to update its central information depository constitutes further
       evidence of SIS’ reckless disregard of the truth of the allegations it had made
       against the Plaintiff, and therefore vitiates any claim of qualified privilege which
       may be asserted by SIS. its

131.   The Holyoke Police fingerprinted its suspect and forwarded the data to the FBI’s
       National Criminal Identification Center (“NCIC”). The prints disclosed that the
       impostor was not Ousmane Bah, but Mamadou Barry (or “Barrie”).

132.   As noted above, New York’s FIS process had identified Mamadou Barry or Barrie
       as being one name for the individual who committed the Staten Island thefts.
       However, this conflicting identity was disregarded by Det. Reinhold in issuing the
       arrest warrant for the Staten Island thefts and in causing Mr. Bah to be detained.


                                                                                          18
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 19 of 31




133.   The Holyoke Police extradited Mamadou Barry as “Ousmane Bah” to New Jersey
       for outstanding warrants, due to the identification of the thief as Bah by SIS
       representatives.

134.   Barry was, in fact, at least one of the thieves involved in each of the above-named
       shoplifting incidents at Apple stores and was the individual whom SIS and Apple
       had repeatedly, recklessly, and falsely identified as Ousmane Bah.

135.   Defendants’ representations that the Plaintiff was thief in Holyoke – after the New
       York arrests definitely established the Plaintiff’s innocence – provides further
       evidence that these accusations were made with reckless disregard for the truth or
       falsity of their accuracy, and with no regard for the continuing damage caused to
       the innocent Plaintiff.

136.   During this time frame, the prosecution of the Plaintiff for the Boston theft was
       continuing and not withdrawn by the Defendants, again demonstrating that the
       allegations against the Plaintiff were with reckless of their truth or falsity.


                                 The Freehold, NJ Theft
137.   On December 6, 2018, less than two weeks after conclusively learning that Bah was
       not the thief shoplifting from its stores, Mr. Bah received by mail notice of a
       warrant in the Freehold County District Court for his arrest for the Freehold thefts,
       based upon the false accusations made by Apple and/or its agent, SIS, to the
       Freehold, NJ police.

138.   At the time this notice was served on Bah, Apple and/or its agent, SIS, had actual
       or constructive knowledge of the Connecticut detention; the Paramus, NJ theft and
       detention; the Boston, MA theft and prosecution; and the Staten Island, NY arrest
       and release of Mr. Bah based upon Apple’s false identification of Mr. Bah as the
       thief that had committed each of these criminal events.

139.   At the time of Bah’s receipt of this notice, further, Apple and/or its agent, SIS, had
       actual or constructive knowledge that Mr. Bah was innocent of each of these thefts,
       and that it had wrongfully charged Mr. Bah with theft in multiple states based
       upon false and objectively unreliable identification information.

140.   At the time of Bah’s receipt of this notice, Apple and its agent, SIS, also had actual
       or constructive knowledge that they had in their possession or control imaging
       evidence clearing Mr. Bah of its accusations of thefts and pending prosecutions
       against Bah in Massachusetts, Connecticut, and New Jersey.



                                                                                          19
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 20 of 31




141.   However, even with this knowledge, both Apple and SIS continued in their
       prosecution of the Plaintiff in Massachusetts and New Jersey.

142.   On December 12, 2018, SIS loss prevention specialist Rakia Morgan appeared in
       the New Jersey State District Court in Cherry Hill, NJ to continue to press Apple
       and SIS’ criminal charges from thefts in Cherry Hill against Ousmane Bah, despite
       SIS’ knowledge that the charges were false and based upon reckless
       misidentification.

143.   When Morgan appeared in Court, however, yet another individual appeared in
       response to the Summons. This individual’s identity was verified by photo
       identification as Ousmane Bah, a resident of Willingboro, New Jersey. He was not
       the Cherry Hill, NJ thief. The Court dismissed the charges against Bah.

144.   The Cherry Hill prosecution, with knowledge that the thief was not Ousmane Bah,
       and with process issued against yet another individual with that same name, is further
       evidence of Apple and SIS’ recklessness in seeking such arrest and prosecution.

145.   SIS employee Rakia Morgan immediately advised SIS’ Global Security Operations
       Center (“GSOC”) that the thief whom SIS had identified (in sworn warrants
       seeking prosecution) as Ousmane Bah was not, in fact, the Plaintiff. Copied on
       this notice was John Woodruff, the so-called “loss prevention specialist” in
       Rockaway, NJ who falsely advised the NYPD that Bah was a shoplifter.

146.   During this period, the prosecution of the Plaintiff for the Boston thefts and
       remaining New Jersey thefts continued, and were not withdrawn by either
       Defendant.


                 Continued Prosecution of Mr. Bah in Multiple States

147.   These actions are further evidence of Apple and SIS’ reckless disregard for the
       truth or falsity of charges against Ousmane Bah in presenting, and failing to
       withdraw, the false and misleading charges in Massachusetts, as well as their
       defamatory statements from Connecticut.

148.   Upon information and belief , Apple and SIS had actual knowledge by report from
       New York as early as November 2018 that the person that they had identified as
       committing shoplifting at their stores was not the Plaintiff.

149.   Further, SIS and Apple knew directly by mid-December 2018 that the person that
       they had identified as the thief was not the Plaintiff.



                                                                                          20
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 21 of 31




150.   After the New York arrests, both Defendants were under an affirmative duty to
       disclose to law enforcement officials in Massachusetts that the prosecutions
       against the Plaintiff were invalid and without probable cause, and that the criminal
       cases against Bah should be dismissed.

151.   However, both Defendants allowed prosecutions against Bah to continue through
       June 2019, including matters in Lawrence, NJ; Boston, MA; Greenwich, CT; and
       Holyoke, MA.

152.   By January 2019, Apple and SIS were constructively aware of multiple individuals
       with different appearances, all of whom were described as or whose images were
       produced in response to charges against “Ousmane Bah,” including:


       1)     the Plaintiff, Ousmane Bah, who responded to the description in the
              temporary learner’s permit;

       2)     the impostor, Mamadou Barrie, who had claimed to be “Ousmane Bah” but
              did not meet such description;

       3)     “Ousmane Bah,” a Black male who had committed shoplifting in Apple’s
              Montreal, Canada store;

       4)     Boubakar Toure, the second Black male who committed shoplifting on May
              31, 2018 at the Boston Apple store, whose video Apple forwarded to
              Massachusetts prosecutors concerning the Boston charges; and

       5)     an Ousmane Bah residing in New Jersey who responded to the warrant
              issued for the Cherry Hill thefts.

153.   As mentioned previously, in January 2019, without comment and in response to
       the September 2018 subpoena issued by Mr. Bah’s counsel for the Boston charges,
       Apple produced to Suffolk County, Massachusetts prosecutors the
       aforementioned security video showing Boubakar Toure in the Boston store at the
       time of the Boston thefts.

154.   Although neither Apple nor SIS said anything about the inconsistency – such as
       warning the prosecution that they had the wrong person and the charges should
       be dismissed – the Boston criminal charge, which had been pending for eight
       months, was nolle prossed by the Massachusetts Assistant District Attorney.

155.   However, SIS and Apple took no steps to further this result. Neither SIS nor Apple
       ever apologized to Bah; explained or apologized for the false charge of felony theft


                                                                                        21
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 22 of 31




       filed by SIS as Apple’s agent; or apologized for or explained its false representation
       that the exculpatory video had been withheld or presented as destroyed.


                            Continued Reckless Disregard
                         and Malicious Prosecution of Plaintiff

156.   This matter was initially commenced in the Southern District of New York in April
       2019, captioned Bah v. Apple et al, index number 1:19-cv-3539. Defendants
       immediately conferenced this matter and sought its dismissal. After letter
       conferencing and the filing an Amended Complaint in the Southern District of
       New York, the Court scheduled this matter for an initial conference.

157.   Within three days of Plaintiff filing the initial Complaint in this matter, the NYPD
       located and arrested the impostor, Mamadou Barrie. Both Apple and SIS were
       aware of this arrest and Barrie’s subsequent prosecution.

158.   The Court held a preliminary hearing concerning the Defendants’ request for
       dismissal in the Southern District of New York on June 18, 2019. Apple and SIS,
       through counsel, were advised that the pending false charges had imperiled the
       Plaintiff’s pending application for permanent US citizenship. Accordingly, the
       Court directly ordered SIS and Apple to identify to the Court and to the Plaintiff
       all jurisdictions in which they had alleged that Ousmane Bah had committed theft
       by letter by the end of June 2019.

159.   Further, even after filing of the civil complaint in the Southern District of New
       York, as late as June 2019, Steven Yhap, on behalf of SIS and Apple, appeared in
       court in Lawrence, NJ, intent on prosecuting Plaintiff for the Paramus, NJ thefts,
       even though by this time Bah was known with certainty not to be the Paramus
       thief. When confronted by Bah and his attorney in Paramus, Yhap dismissed the
       Paramus complaint.

160.   Moreover, said Defendants withheld this information from the Paramus Police
       Department and the Court until June 2019, even after they had been sued in the
       Southern District of New York concerning these allegations and instructed by the
       Court to disclose to Plaintiff’s counsel in this action all instances in which SIS had
       alleged that Ousmane Bah had committed shoplifting.


161.   In support of a Motion to Dismiss in the Southern District of New York based upon
       a claim of lack of personal jurisdiction, Defendant SIS’ Vice President submitted
       an Affidavit asserting that no SIS employee had ever identified the Plaintiff to the
       New York Police or to Apple. See Affidavit of Thomas Stevens, SIS, Exhibit 4.


                                                                                          22
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 23 of 31




162.   However, as the allegations in this Complaint make clear, this affidavit was
       entirely false, and known to be false to the affiant at the time it was submitted. See
       email of John Woodruff to Detective Reinhold, New York Police Department, Exhibit 3.
       As noted above, SIS employee John Woodruff specifically advised a NYPD
       detective that the Staten Island thief was “Ousmane Bah” by an email in mid-
       November 2018, less than a year prior to the affidavit’s filing.

163.   This false affidavit in the New York litigation, submitted to the Court in the context
       of a dispositive motion, is further evidence of SIS and, through SIS as its agent,
       Apple’s reckless disregard for the truth or falsity of allegations concerning these
       incidents, and therefore of the absence of qualified privilege for any of their
       allegations.


164.   Prior to the events the Plaintiff, who was a lawful resident in the United States,
       had applied for U.S. Citizenship. The numerous charges initiated by Defendants
       against Bah in multiple states resulted in Mr. Bah’s citizenship application initially
       being denied, after which he was forced to undergo a months-long appeals process
       fraught with uncertainty and repeated explanations as to why his previously clean
       criminal record was now replete with allegations of multiple felony thefts in
       several different states.

165.   Mr. Bah was an honors student at the Bronx Latin School with no criminal record
       prior to the events complained of and was in the United States pursuant to a valid
       permanent resident permit. It is likely, therefore, that without the complained-of
       events, his application would have been routinely allowed at its initial stage.


166.   The numerous false accusations of Bah as a thief, and the numerous criminal
       charges resulting from them, have injured Plaintiff; affected his ability to find
       work; and will likely result in further economic damages, as well as significant
       emotional distress and injury.


                                       COUNT I
                                   Defamation – Apple

167.   Apple and SIS (as Apple’s agent), individually and in conspiracy together, as
       described above, made untrue statements, both orally and in writing, accusing the
       Plaintiff of committing crimes in seventeen separate instances over a period of nine
       months, including using information recklessly and unreliably obtained in New
       Jersey to accuse the Plaintiff as a thief in New York to the NYPD, which directly
       led to the Plaintiff’s wrongful arrest and detention, as well as to the charges in
       Massachusetts.

                                                                                          23
           Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 24 of 31




168.   These false statements were published to Apple and SIS retail and law
       enforcement personnel in Massachusetts, Connecticut, Pennsylvania, New Jersey,
       and New York, as well as to other third parties.

169.   These cumulative misidentifications built upon themselves, creating the
       impression to law enforcement officials that the Plaintiff was a serial offender
       operating throughout the northeast United States, and created a sense of urgency
       to promote his arrest and detainment.

170.   Apple and SIS’ loss prevention and investigation practices falsely identifying the
       Plaintiff as the individual who committed thefts in Boston and Holyoke, MA,
       including their:

       •       reckless procurement and publication of incorrect, misleading, and false
               charges against an innocent man;

       •       failure to advise law enforcement of inconsistent and exculpatory
               information;

       •       reliance upon documents which, on their face, stated that they could not be
               used to identify anyone;

       •       disregarding conflicting evidence between the physical description of Bah
               on the temporary learner’s permit and the physical characteristics of the
               actual thief;

       •       repeated false accusations based upon patently unreliable information, to
               the point of swearing out warrants naming Mr. Bah as a thief when Apple
               and SIS had irrefutable proof that their evidence naming Bah as their
               shoplifter was not true;

       •       failing to preserve and disclose exculpatory video;

       •       conducting of a criminal investigation of store thefts without following
               established principles of investigation; and

       •       failure to withdraw or correct BOLO bulletins circulated by Apple and SIS

       were, individually and collectively, objectively unreasonable, reckless, and
       occurred without regard to the truth or falsity of claims made against Mr. Bah.



                                                                                       24
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 25 of 31




171.   The false accusations that Bah was a thief were published orally and in writing to
       third parties and were not limited to law enforcement.

172.   Such public comments were both oral and in writing, and were slander and libel
       per se, and injured the Plaintiff’s reputation.

173.   The reckless investigations and accusations of Apple and SIS in these multiple
       events directly and proximately resulted in the false accusations made by both
       Defendants in Boston, MA and Holyoke, MA by the Defendants.

174.   As stated above, Mr. Bah was significantly injured as a result of these reckless
       actions. He was made subject to criminal process, shackled and deprived of his
       freedom, publicly embarrassed, and has suffered significant psychological harm
       with physical manifestations, including insomnia, depression, exhaustion, and
       continual anxiety as to what effect these repeated false charges will have on his
       record and whether they will interfere with his post-college employment and
       career. He lives in continuing fear that additional false charges will be made
       against him and that he might again be apprehended without cause, perhaps even
       being forced to leave the country.

175.   Mr. Bah has and continues to suffer from damage to his personal reputation as a
       result of the Defendants’ false accusations.

176.   Mr. Bah has lost, and will continue to lose, employment opportunities as a result
       of the false charges made by Apple and SIS in Massachusetts and other states, as
       a result of its reckless allegations concerning these thefts.

177.   Further, as noted above, Defendants’ false accusations in Massachusetts, and
       claims of criminality in Boston and Holyoke made against the Plaintiff, was , along
       with the false charges in other states, a substantial contributing cause for the initial
       denial of Mr. Bah’s application for United States’ Citizenship was initially denied,
       as well as an appeal initially denied. Given the heated climate concerning
       immigration in 2018, 2019 and 2020, his uncertain immigration status created
       extreme emotional distress for the Plaintiff.

178.   There is a direct nexus between the Defendants’ actions defaming the Plaintiff in
       Massachusetts and his complained of injuries.


                                       COUNT II
                                    Defamation – SIS

179.   Plaintiff repeats the above allegations and incorporates them herein by reference.

                                                                                            25
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 26 of 31




180.   SIS, individually and as an agent and in concert with Apple, as alleged above,
       made repeated false statements accusing the Plaintiff of multiple crimes and
       published said statements to its own personnel, to Apple employees, and to law
       enforcement personnel in multiple states, and specifically in Massachusetts.

181.   The untrue representations made orally and in writing by SIS (individually and as
       Apple’s agent) were false and inaccurate.

182.   The untrue representations were both slanderous and libelous, and injured the
       reputation of the Plaintiff.

183.   As alleged above, these false statements were published with reckless disregard
       to their truth or falsity, and are not subject to privilege under the laws where each
       false statement was published.

184.   SIS’ accusations and representations that Mr. Bah had committed a crime each and
       collectively constituted defamation per se (specifically, false allegations of a
       criminal act).

185.   As a result of the defamatory actions of SIS, individually and in joint venture with
       Apple in Massachusetts, Plaintiff has suffered the injuries referred to in the above
       paragraphs.


                                     COUNT III
                            Malicious Prosecution – Apple

186.   Plaintiff reiterates the allegations made in the above paragraphs and incorporates
       them herein by reference.

187.   Apple, individually and in concert with SIS, owed a duty to the Plaintiff to refrain
       from accusing him of committing a crime without probable cause, under the laws
       of each state where it made such an accusation.

188.   Apple, through its employees and through its agent for anti-shoplifting purposes,
       SIS, falsely accused Plaintiff of committing multiple crimes in Massachusetts, as
       stated above, with the intent and expectation that Plaintiff would be taken into
       custody, prosecuted, and punished therefor.

189.   At the time of each of these accusations, Apple expected and intended that
       Defendant SIS act on its behalf and in furtherance of its business interests for


                                                                                         26
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 27 of 31




       purposes of the criminal accusations, and in all such cases, SIS acted as Apple’s
       agent.

190.   At the time that Apple and SIS, individually or collectively, accused Plaintiff of
       having stolen merchandise from their stores, as noted above, their accusations
       were with actual or constructive knowledge of their falsity and therefore lacked
       probable cause, as there was insufficient information to warrant a prudent person
       in believing that the Ousmane Bah had committed or was committing an offense.

191.   Apple and SIS knowingly or recklessly misrepresented the state of evidence in
       these prosecutions with actual or constructive notice that would tend to prove
       the innocence of Mr. Bah, whom they had falsely charged, and knowingly or
       recklessly withheld exculpatory evidence and information from the police and
       prosecution.

192.   As a result of Apple’s malicious prosecution, repeated false criminal charges, and
       reckless disregard to the truth or falsity of the allegations it made against him in
       in Massachusetts, Mr. Bah has suffered fear of prosecution, loss of liberty, fear for
       his safety and personal freedom, embarrassment, damage to his reputation,
       humiliation, loss of employment opportunity and significant stress, as well as
       physical sequelae from such emotional harm.



                                     COUNT IV
                              Malicious Prosecution – SIS

193.   Plaintiff reiterates the allegations made in the above paragraphs and incorporates
       them herein by reference.

194.   SIS, individually and as an agent and in concert with Apple, owed a duty to the
       Plaintiff to refrain from accusing him of committing a crime without probable
       cause, under the laws of each state where it made such an accusation.

195.   SIS falsely accused Plaintiff of committing a crime in Massachusetts, with the
       intent and expectation that Plaintiff would be taken into custody, prosecuted, and
       punished therefor.

196.   At the time SIS accused Plaintiff of having stolen merchandise from their stores,
       as noted above, their accusations were with knowledge of their falsity, and
       therefore lacked probable cause, as they lacked reasonably trustworthy
       information sufficient to warrant a prudent man to believe that the plaintiff had
       committed or was committing an offense.


                                                                                         27
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 28 of 31




197.   Moreover, Apple and SIS, individually and in concert with one another,
       knowingly or recklessly misrepresented the status of evidence in these
       prosecutions with actual or constructive notice that it would tend to prove the
       innocence of Mr. Bah, whom they had falsely charged, and withheld exculpatory
       evidence and information from the prosecution.

198.   SIS’ actions constituted malicious prosecution of the Plaintiff, resulting in damage
       and injury to the Plaintiff.

199.   As a result of SIS’ malicious prosecution, repeated false criminal charges, and
       reckless disregard to the truth or falsity of the allegations it made against him in
       Massachusetts, Mr. Bah has suffered fear of prosecution, loss of liberty, fear for
       his safety and personal freedom, embarrassment, damage to his reputation,
       humiliation, loss of employment opportunity and significant stress, as well as
       physical sequelae from such emotional harm.



                                     COUNT V
               Intentional and/or Negligent Misrepresentation – Apple

200.   Plaintiff reiterates the above allegations and incorporates them herein by
       reference.

201.   Apple, individually and in concert with SIS, owed Ousmane Bah a duty to
       refrain from false or misleading representations concerning him, including false
       or misleading representations as to what evidence existed which either linked
       him to alleged criminality at Apple stores in Massachusetts or cleared him of
       such charges.

202.   Apple’s actions, directly and in concert with its agent, SIS, as described above,
       were in breach of their duty to the Plaintiff.

203.   Apple’s decisions not to correct such false representations were deliberately
       misleading, or recklessly so. As a direct and proximate result of Apple’s
       misrepresentations, Plaintiff Ousmane Bah suffered injury, as described above.



                                     COUNT VI
                 Intentional and/or Negligent Misrepresentation - SIS


                                                                                           28
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 29 of 31




204.   Plaintiff reiterates the above allegations and incorporates them herein by
       reference.

205.   SIS, individually and in concert with Apple, owed Ousmane Bah a duty to
       refrain from false or misleading representations concerning him, including false
       or misleading representations as to what evidence existed which either linked
       him to alleged criminality at Apple stores in Massachusetts or cleared him from
       such charges.

206.   SIS’ actions, directly and in concert with its principal, Apple, as described above,
       were in breach of their duty to the Plaintiff.

207.   SIS’ representations concerning Ousmane Bah to law enforcement, prosecutors,
       defense counsel, and the Massachusetts District Court were not only false but
       either knowingly or recklessly so.

208.   SIS’ decisions not to correct such false representations were deliberately
       misleading, or recklessly so.

209.   As a direct and proximate result of SIS’ misrepresentations, Plaintiff Ousmane
       Bah suffered injury, as described above.



                                     COUNT VII
                                   Negligence - Apple

210.   Plaintiff reiterates the above allegations and incorporates them herein by
       reference.

211.   Apple owed the Plaintiff, Ousmane Bah, as with any member of the public, a
       duty to conduct reasonable inquiry concerning allegations of theft, to refrain
       from false or misleading accusations of criminality, to refrain from making false
       or misleading representations to law enforcement, and to affirmatively correct
       false or misleading information as Apple and its agent, SIS, became actually or
       constructively aware of its false or misleading character.

212.   Apple’s conduct in Massachusetts breached such duty.

213.   As a direct and proximate result of Apple’s breach of said duty, Plaintiff
       Ousmane Bah suffered injury, as described above.

                                                                                         29
        Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 30 of 31




                                     COUNT VIII
                                    Negligence – SIS

214.   Plaintiff repeats the above allegations and incorporates them herein by reference.

215.   SIS owed the Plaintiff, Ousmane Bah, as with any member of the public, a duty
       to conduct reasonable inquiry concerning allegations of theft, to refrain from
       false or misleading accusations of criminality, to refrain from making false or
       misleading representations to law enforcement, and to affirmatively correct false
       or misleading information as Apple and SIS became actually or constructively
       aware of its false or misleading character.

216.   SIS’s conduct in Massachusetts, breached such duty.

217.   As a direct and proximate result of SIS’ breach of said duty, Plaintiff Ousmane
       Bah suffered injury, as described above.


WHEREFORE, Plaintiff demands that this Court:

   (1) Enter judgment against the Defendants Apple and SIS, jointly and severally, in an
       amount which it finds just and equitable for the damages caused by such
       Defendants’ tortious conduct in Massachusetts suffered by Plaintiff;

   (2) Order the Defendants Apple and SIS to refrain from further accusations of
       criminality against the Plaintiff;

   (3) Order Defendants Apple and SIS in equity to take such affirmative actions as
       necessary to expunge their false allegations against the Plaintiff wherever they
       may appear either in print or electronically, and to clear his name in any contexts
       where it is associated with the Defendants’ allegations of criminality or criminal
       behavior;

   (4) Order the Defendants Apple and SIS, in equity, to publicly apologize to the
       Plaintiff for their tortious claims of criminality, and to publish such apology both
       in print and electronically in the jurisdictions where the claims were made;

   (5) Order that the Defendants Apple and SIS provide the means for an ongoing right
       of reply to contradict the false and defamatory representations concerning the
       Plaintiff and his alleged criminality, wherever they may appear;




                                                                                         30
       Case 1:21-cv-10897-RGS Document 1 Filed 05/28/21 Page 31 of 31




   (6) Order that Defendants Apple and SIS, in equity, provide a monitoring service on
       an ongoing basis for the protection of Plaintiff’s reputation, including but not
       limited to proactive corrections of any false allegations of criminality;

   (7) Award such other relief which this Court finds just and equitable.


PLAINTIFF DEMANDS A TRIAL BY JURY AS TO ALL ALLEGATIONS SO TRIABLE.


                                               Plaintiff,
                                               By his attorneys,




                                               _______________________
                                               Daniel Malis, Esq., BBO # 315770
                                               MALIS|LAW
                                               30 2nd Street
                                               Cambridge, MA 02141
                                               (617) 491-1099
                                               daniel.malis@malislaw.com




Dated: May 28, 2021




                                                                                    31
